Citation Nr: 0402510	
Decision Date: 01/26/04    Archive Date: 02/05/04

DOCKET NO.  03-05 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than July 12, 2001, 
for a grant of Dependency and Indemnity Compensation (DIC).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from February 1970 to March 
1971 and died in August 1983.  The appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, that granted service connection for 
the cause of the veteran's death, effective from July 12, 
2002.  The appellant disagreed with the effective date 
assigned, and this appeal followed.  

A rating decision dated in November 2002 changed the 
effective date to July 12, 2001, pursuant to the provisions 
of 38 C.F.R. § 3.114(a).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran served in the Republic of Vietnam during the 
Vietnam era.  

3.  The veteran died at a private hospital in August 1983 at 
the age of 32 from Hodgkin's disease initially manifested a 
year earlier.  No other causes of death or significant 
conditions contributing to death were noted.  

4.  The appellant's initial claim of entitlement to service 
connection for the cause of the veteran's death was denied by 
an unappealed rating decision dated in October 1983.  

5.  The appellant's reopened claim of entitlement to service 
connection for cause of death was received on July 12, 2002, 
and granted on an Agent Orange presumptive basis by a rating 
decision dated in September 2002, effective from the date of 
receipt of the claim.  The following November, the RO granted 
an effective date of July 12, 2001, for the grant of DIC 
benefits.  


CONCLUSION OF LAW

The criteria for an effective date earlier than July 12, 
2001, for a grant of DIC benefits have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.114, 
3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that by RO correspondence, the rating 
decision, and the statement of the case, the appellant has 
been informed of the evidence necessary to substantiate her 
claim and of her and VA's respective obligations to obtain 
different types of evidence.  Relevant medical records have 
been obtained.  The Board notes in particular that Pelegrini 
v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004), is 
not for application because the rating decision denying the 
claim was rendered after a VCAA notice dated in August 2002 
had been provided to the appellant.  The Board therefore 
finds that the notice and duty to assist provisions of the 
law have been met.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The record shows that the veteran served in the Republic of 
Vietnam during the Vietnam era and that he died at a private 
hospital in August 1983 at the age of 32.  The death 
certificate and terminal hospital report show that he died 
from Hodgkin's disease initially manifested a year earlier.  
No other causes of death or significant conditions 
contributing to death were noted on the death certificate.  

The appellant's initial claim of entitlement to service 
connection for the cause of the veteran's death was denied by 
a rating decision dated in October 1983.  Although the 
appellant was provided with notice of this determination and 
of her appellate rights in correspondence dated later in 
October, she did not initiate an appeal.  The rating decision 
therefore became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.200, 20.201, 20.302, 20.1103 
(2003).  

The appellant maintains, however, that she is entitled to an 
effective date for the grant of her DIC benefits of September 
21, 1983, when her initial claim for service connection for 
cause of death was received.  She contends that the RO denied 
her claim on a direct basis but did not investigate 
presumptive conditions.  

Hodgkin's disease is a chronic disorder that may be service 
connected on a presumptive basis if it is manifested to a 
degree of 10 percent or more within a year of separation from 
service.  See 38 U.S.C.A. §§ 1101(3), 1112(a)(1) (West 2002).  
The statutory language is that if the disease is manifested 
to the requisite degree during the first post service year, 
the Hodgkin's disease "shall be considered to have been 
incurred in or aggravated by such service, notwithstanding 
there is no record of evidence of such disease during the 
period of service."  38 U.S.C.A. § 1112(a) (emphasis added).  
Although the RO did not expressly state that service 
connection was being denied on a presumptive basis when it 
considered the claim in October 1983, it clearly implied that 
it was.  The RO noted that the veteran's Hodgkin's disease 
"began many years after date of separation from service" 
and that the evidence did not establish that it "was 
incurred in or aggravated by his military service."  
(Emphasis added.)  Because the statutory presumption is 
merely a different legal basis for establishing direct 
service connection, the Board concludes that the RO did 
consider entitlement to service connection for cause of death 
on a presumptive basis but found no merit in it.  The October 
1983 rating decision extinguished all bases for service 
connection for cause of death that were then available under 
the law.  

However, the law changed.  Following the enactment of the 
Agent Orange legislation in 1984, service connection could be 
established for certain diseases manifested to a degree of 10 
percent or more during the veteran's lifetime if he served in 
Vietnam during the Vietnam era.  The Agent Orange Act of 
1991, Pub. L. No. 102-4, § 2, 105 Stat. 11, 12 (Feb. 6, 
1991), gave the Secretary the authority to add to the list of 
diseases subject to service connection on a presumptive 
basis.  That list is set forth at 38 C.F.R. § 3.309(e) 
(2003).  Hodgkin's disease was added to the list, effective 
February 3, 1994.  See 59 Fed. Reg. 5106 (Feb. 3, 1994).  

However, the appellant's claim for service connection for the 
cause of the veteran's death based on the Agent Orange 
presumption established by regulation in 1994 was not 
received until July 12, 2002.  The claim was initially 
granted, effective from that date, by the rating decision of 
September 2002.  However, the following November, the RO 
granted an effective date of July 12, 2001, for the grant of 
DIC benefits, pursuant to the provisions of 38 C.F.R. § 
3.114(a).  

An earlier effective date is not warranted in this case 
pursuant to the Nehmer Stipulation and Order because the 
provisions of that Order do not apply to the appellant's 
claim.  In May 1989, the United States District Court for the 
Northern District of California voided all denials of Agent 
Orange claims based on the regulations that became effective 
on September 25, 1985.  Nehmer v. United States Veterans' 
Administration, 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) 
(Nehmer I).  The district court later clarified its ruling, 
holding that the covered claims were those in which the 
disease or cause of death was later found to be service 
connected under valid VA regulations.  Nehmer v. United 
States Veterans' Administration, 32 F. Supp. 2d 1175, 1183 
(N.D. Cal. 1999) (Nehmer II).  

In May 1991, the United States government and the plaintiffs 
in the Nehmer litigation entered into a stipulation according 
to which VA would readjudicate claims the denials of which 
were voided by Nehmer I.  Nehmer v. United States Veterans' 
Administration, No. CV-86-6160 (TEH) (N.D. Cal. May 17, 1991) 
(Nehmer Stipulation).  The effective date of any resulting 
award of benefits would be based on the filing date of the 
original claim, for claims originally filed before May 3, 
1989 (Stipulation 1), or on the later of the filing date of 
the claim or the date of disability or death of the veteran, 
for claims filed after May 3, 1989 (Stipulation 2).  See 
Williams v. Principi, 310 F.3d 1374, 1375-76 (Fed. Cir. 
2002).  

The Nehmer stipulations were later incorporated into a final 
regulation that became effective on September 24, 2003.  68 
Fed. Reg. 50,966 (Aug. 25, 2003) (to be codified at 38 C.F.R. 
§ 3.816).  That regulation defines a "Nehmer class member" 
to include the surviving spouse of a deceased Vietnam veteran 
who died from a covered herbicide disease, to include 
Hodgkin's disease.  Id. at 50,970.  The regulation further 
provides that where a "Nehmer class member" is entitled to 
DIC for a death from a covered herbicide disease, and VA 
denied DIC for the death in a decision issued between 
September 25, 1985, and May 3, 1989, the effective date of 
the award will be the later of the date VA received the claim 
on which the prior denial was based or the date the death 
occurred.  If the claim for DIC for the death "was either 
pending before VA on May 3, 1989, or was received by VA 
between that date and the effective date of the statute or 
regulation establishing a presumption of service connection 
for the covered herbicide disease that caused the death," 
the effective date will be the later of the date the claim 
was received by VA or the date the death occurred.  Id. at 
50,971 (emphasis added).  

In this case, the appellant's original claim for cause of 
death from Hodgkin's disease was received and denied before 
September 25, 1985, the effective date of the subsequently 
voided regulations, and thus does not fall within the scope 
of Nehmer Stipulation 1, as embodied in the recently 
promulgated regulation.  The appellant's reopened claim for 
DIC on a presumptive Agent Orange basis was not received 
until July 12, 2002, and thus falls outside the scope of 
Nehmer Stipulation 2, as set forth in the recent regulation.  
Where these requirements are not met, the regulation provides 
that the effective date of the award of DIC "shall be 
determined in accordance with" 38 C.F.R. §§ 3.114 and 3.400.  
68 Fed. Reg. 50,966, 50,971 (Aug. 25, 2003) (to be codified 
at 38 C.F.R. § 3.816(d)(4)).  

Under 38 C.F.R. § 3.400 as pertinent to this case, the 
effective date of DIC based on an original claim or a claim 
reopened after final disallowance is the date of receipt of 
the claim (July 12, 2002), or the date entitlement arose 
(February 3, 1994), whichever is later.  See 38 U.S.C.A. § 
5110(a).  

However, because the regulation adding Hodgkin's disease to 
the list of covered Agent Orange diseases was a liberalizing 
regulation, the effective date in this case is based on § 
3.114.  As pertinent to this appeal, § 3.114 provides that 
where DIC is awarded pursuant to a liberalizing law or VA 
issue, and the claim is reviewed at the request of the 
claimant more than one year after the effective date of the 
law or VA issue, benefits may be authorized for a period of 
one year prior to the date of receipt of such request.  38 
C.F.R. § 3.114(a)(3).  In this case, that date is July 12, 
2001, the effective date established by the rating decision 
of November 2002.  

The Board thus concludes that the RO established the earliest 
effective date permitted under the law for the grant of DIC 
benefits in this case.  It follows that the claim for an 
earlier effective date must be denied.  The evidence is not 
so evenly balanced as to raise doubt concerning any material 
issue.  38 U.S.C.A. § 5107(b).  



ORDER

Entitlement to an effective date earlier than July 12, 2001, 
for a grant of Dependency and Indemnity Compensation is 
denied.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



